Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Amendment filed on 5/12/2022 and IDS filed on 3/31/2022. 
Claims 1-8 are pending.

Remarks

3.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection as cited below. Claims 1-8 are now rejected under new prior art of record Kalligeros as cited below. This office action is Final.

	 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalligeros et al. (U.S. Pub. No. 2021/0316633 A1).

As per claim 1, Kalligeros discloses: 
A secondary battery state detecting system comprising: 
a model generating unit that generates a plurality of secondary battery models acquired by modeling characteristics of a plurality of secondary batteries mounted in a plurality of vehicles (See Para [0069]-[0070], i.e. track usage of the batteries, Para [0093], i.e. battery …data collection platform…impedance tracking) ; 
a server unit that collects the plurality of secondary battery models generated by the model generating unit and provides the collected secondary battery models as secondary use secondary battery control information used for charging/discharging control of a secondary battery that is secondarily used (See Para [0093], i.e. data is transmitted for analysis to the server, Para [0097]-[0100], Para [0132], [0178]-[0181], i.e. battery information…uploaded to a server, See Para [0181], i.e. used to determine control data) , 
secondarily used including a circumstance that one of the plurality of secondary batteries is mounted and used in a commercial power supply, a power supply for home use, a portable power supply, or a vehicle, rather than one of the plurality of vehicles in which the one of the plurality of secondary batteries is mounted (See Para [0178]-[0182], i.e. charging at one or more chargers at a pushpod, See Para [0178]-[0201] –[the battery is charge at a pushpod station and dispense to another vehicle is considered as the secondarily used at a portable power station and/or vehicle]); and 
a secondary battery state detecting device that executes charging/discharging control of the secondary battery that is secondarily used by using the secondary use secondary battery control information provided from the server unit  (See Para [0093], i.e. data is transmitted for analysis to the server, Para [0097]-[0100], Para [0132], [0178]-[0181], i.e. battery information…uploaded to a server, See Para [0181], i.e. used to determine control data, See Para [0197]-[0200], i.e. older batteries…continuously charge).

As per claim 2, Kalligeros discloses all of the features of claim 1 as discloses above wherein Kalligeros also discloses wherein at least currents, voltages, and temperatures of the plurality of secondary batteries are input to the plurality of secondary battery models as input information (See Para [0024], Para [0032], i.e. temperature, Para [0077], i.e. voltage , state of charge, temperature), wherein the plurality of secondary battery models output at least one of internal resistance, capacitance, and SOC-OCV curves of the plurality of secondary batteries as output information, and wherein the secondary battery state detecting device executes charging/discharging control of the secondary battery that is secondarily used by using the secondary use secondary battery control information including the output information (See Para [0178]-[0182], i.e. charging at one or more chargers at a pushpod, See Para [0178]-[0201]).
As per claim 3, Kalligeros discloses all of the features of claim 2 as discloses above wherein Kalligeros also discloses wherein the secondary battery state detecting device includes a presentation unit that presents presentation information, and wherein at least one of a battery type, an SOC, and an output power of the secondary battery that is secondarily used is included in the presentation information (See Para [0093], [0169], [0202]).

As per claim 4, Kalligeros discloses all of the features of claim 3 as discloses above wherein Kalligeros also discloses wherein information indicating whether or not the plurality of secondary batteries have malfunctioned is included in the presentation information, and wherein the secondary battery state detecting device determines whether or not the plurality of secondary batteries have malfunctioned on the basis of the output information (See Para [0093], i.e. battery failure)

As per claim 5, Kalligeros discloses all of the features of claim 1 as discloses above wherein Kalligeros also discloses wherein the secondary battery state detecting device includes a detection unit that detects a current, a voltage, and a temperature of the secondary battery that is secondarily used (See Para [0024], Para [0032], i.e. temperature, Para [0077], i.e. voltage , state of charge, temperature), and wherein the secondary battery state detecting device executes charging/discharging control of the secondary battery that is secondarily used on the basis of the current, the voltage, and the temperature of the secondary battery, which is secondarily used, detected by the detection unit by using the secondary use secondary battery control information (See Para [0178]-[0182], i.e. charging at one or more chargers at a pushpod, See Para [0178]-[0201]).

As per claim 6, Kalligeros discloses all of the features of claim 5 as discloses above wherein Kalligeros also discloses wherein, in a case in which the secondary battery that is secondarily used corresponds to none of the plurality of secondary batteries mounted in the plurality of vehicles, the secondary battery state detecting device selects an appropriate secondary battery model that is appropriate for charging/discharging control of the secondary battery that is secondarily used among the plurality of secondary battery models on the basis of the current, the voltage, and the temperature of the secondary battery, which is secondarily used, detected by the detection unit and executes charging/discharging control of the secondary battery that is secondarily used on the basis of the current, the voltage, and the temperature of the secondary battery, which is secondarily used, detected by the detection unit by using the appropriate secondary battery model (See Para [0093], i.e. data is transmitted for analysis to the server, Para [0097]-[0100], Para [0132], [0178]-[0181], i.e. battery information…uploaded to a server, See Para [0181], i.e. used to determine control data, See Para [0197]-[0200], i.e. older batteries…continuously charge –[Prior charge battery by custom profile when possible, therefore prior art would also charge battery that is not custom and/or does not have corresponding information (See Para [0188]-[0201), considered as teaching the limitations as cited above]).

As per claim 7, Kalligeros discloses: 
A secondary battery state detecting device that executes charging/discharging control of a secondary battery that is secondarily used, wherein a model generating unit generates a plurality of secondary battery models acquired by modeling characteristics of a plurality of secondary batteries mounted in a plurality of vehicles  (See Para [0069]-[0070], i.e. track usage of the batteries, Para [0093], i.e. battery …data collection platform…impedance tracking),
 wherein a server unit collects the plurality of secondary battery models generated by the model generating unit and provides the collected secondary battery models as secondary use secondary battery control information used for charging/discharging control of the secondary battery that is secondarily used (See Para [0093], i.e. data is transmitted for analysis to the server, Para [0097]-[0100], Para [0132], [0178]-[0181], i.e. battery information…uploaded to a server, See Para [0181], i.e. used to determine control data), 
secondarily used including a circumstance that one of the plurality of secondary batteries is mounted and used in a commercial power supply, a power supply for home use, a portable power supply, or a vehicle, rather than one of the plurality of vehicles in which the one of the plurality of secondary batteries is mounted (See Para [0178]-[0182], i.e. charging at one or more chargers at a pushpod, See Para [0178]-[0201] –[the battery is charge at a pushpod station and dispense to another vehicle is considered as the secondarily used at a portable power station and/or vehicle]);
 and wherein the secondary battery state detecting device executes charging/discharging control of the secondary battery that is secondarily used by using the secondary use secondary battery control information provided from the server unit (See Para [0093], i.e. data is transmitted for analysis to the server, Para [0097]-[0100], Para [0132], [0178]-[0181], i.e. battery information…uploaded to a server, See Para [0181], i.e. used to determine control data, See Para [0197]-[0200], i.e. older batteries…continuously charge) 


As per claim 8, Kalligeros discloses: 
A secondary battery state detecting method executing charging/discharging control of a secondary battery that is secondarily used, the secondary battery state detecting method comprising: 
generating a plurality of secondary battery models acquired by modeling characteristics of a plurality of secondary batteries mounted in a plurality of vehicles by using a model generating unit (See Para [0069]-[0070], i.e. track usage of the batteries, Para [0093], i.e. battery …data collection platform…impedance tracking);
 collecting the plurality of secondary battery models generated by the model generating unit and providing the collected secondary battery models as secondary use secondary battery control information used for charging/discharging control of a secondary battery that is secondarily used by using a server unit (See Para [0093], i.e. data is transmitted for analysis to the server, Para [0097]-[0100], Para [0132], [0178]-[0181], i.e. battery information…uploaded to a server, See Para [0181], i.e. used to determine control data),
 secondarily used including a circumstance that one of the plurality of secondary batteries is mounted and used in a commercial power supply, a power supply for home use, a portable power supply, or a vehicle, rather than one of the plurality of vehicles in which the one of the plurality of secondary batteries is mounted (See Para [0178]-[0182], i.e. charging at one or more chargers at a pushpod, See Para [0178]-[0201] –[the battery is charge at a pushpod station and dispense to another vehicle is considered as the secondarily used at a portable power station and/or vehicle]);; and 
acquiring the secondary use secondary battery control information provided by the server unit and executing charging/discharging control of the secondary battery that is secondarily used by using the secondary use secondary battery control information by using the secondary battery state detecting device (See Para [0093], i.e. data is transmitted for analysis to the server, Para [0097]-[0100], Para [0132], [0178]-[0181], i.e. battery information…uploaded to a server, See Para [0181], i.e. used to determine control data, See Para [0197]-[0200], i.e. older batteries…continuously charge) 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851